IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,071-01


                  EX PARTE ANTONIO HERNANDEZ-FACED, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1525859-A IN THE 183RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             OPINION

        Applicant was convicted of murder and sentenced to life imprisonment. He filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends that he was denied his right to an appeal because counsel failed to timely

file a notice of appeal. Based on the record, the trial court has found that counsel failed to timely file

a notice of appeal.

        Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction

in cause number 152589 from the 183rd District Court of Harris County. Within ten days from the
                                                                                                    2

date of this Court’s mandate, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel to

represent him on direct appeal. Should Applicant decide to appeal, he must file a written notice of

appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: September 29, 2021
Do not publish